DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission on 08/22/2022 has been entered.   Upon entering the submission, claim 1 is amended.  Claims 2-4 are cancelled.  Claim 1 is examined on the merits.  

Information Disclosure Statements
	Applicants’ Information Disclosure Statement, filed on 08/24/2022, has been considered.  Please refer to Applicant’s copy of the PTO-1449 submitted herewith.

Response to RCE Submission
Claim rejection under 35 U.S.C.§112(a)
 
Applicant’s amendment and argument have been fully considered, but are not sufficient to overcome the rejection.  See the Office Action mailed on 03/21/2022 for the response to Applicant’s argument.  The rejection of amended claim 1 is maintained.   

Claim rejection under 35 U.S.C.§112(b)
 
Applicant’s amendment does not overcome the rejection.   The phrase “a diamond crystal in bulk form” is interpreted in light of paragraphs [0028 and 0025] of the specification.  According to present paragraph [0028], the crystal in a bulk form refers to an independently existing crystal that has a plurality of dislocation concentration regions, wherein the interval between each of the dislocation concentration regions is from 10 nm to 4000 nm, does not contain a binder at the dislocation concentration regions.  The dislocation concentration regions refer to a region of high dislocation concentration that extends toward the inside of the diamond crystal and is elongated along the thickness of the diamond crystal (in a growth direction of the diamond crystal); the interval between each of the dislocation concentration regions is measured by observation with TEM: a crystal orientation of a crystal main face at a surface of the diamond crystal is any one of (100), (111), or (110).  However, the interval between each of the dislocation concentration regions measured by observation with TEM disclosed in FIG. 2 of the present specification through diamond (400) XRC FWHM, wherein FWHM refers to a FWHM value of diffraction peak from a (400) plane of diamond in the measurement of an X-ray rocking curve (XRC).   A (400) plane of diamond is different from the instantly claimed diamond crystal having crystal main face at a surface of the diamond crystal is any one of (100), (111), or (110).  Since the term “dislocation concentration regions” used to define to “a diamond crystal in bulk form” is vague and unclear, neither the claims nor the specification defines the criteria used in TEM to define what is “dislocation concentration regions”, and what is not the “dislocation concentration regions.   The metes and bound of amended claim 1 are not clear.  Therefore, the rejection of claim 1 is maintained.   
  
Claim rejection under 35 U.S.C.§102(a)(1)/103(a)
 
Applicant’s amendment and argument have been fully considered, but are not sufficient to overcome the rejection.  
According to Applicant’s specification [0028], the term “a diamond in a bulk form” refers to an independently existing crystal that has a plurality of dislocation concentration regions, wherein the interval between each of the dislocation concentration regions is from 10 nm to 4000 nm, does not contain a binder at the dislocation concentration regions, and has domains that are each formed through the dislocation concentration regions (more particularly, surrounded by the dislocation concentration regions) and have a high orientational property. Even though the term “dislocation concentration regions” is not clearly defined, it seems that the “dislocation concentration regions” include single crystal diamond-like domains.  The `774 publication [0055] discloses that a diamond substrate is made of diamond single crystal, and variation of angle of the crystal axis over the entire surface of the diamond substrate is more than 0° and 3.00 ° or less.  The `774 publication [0055] also discloses that it is possible to reduce influence of variation of the crystal axis of the diamond substrate to the crystal axis of the semiconductor film formed over the entire surface of the diamond substrate, angle variation of the crystal axis of the semiconductor film is reduced and it becomes possible to reduce occurrence of in-plane variation of the characteristics of the semiconductor film.  The disclosure of the `774 publication clearly suggests that the entire surface of the diamond substrate is not an ideally single crystal as being argued by Applicant because variation of angle of the crystal axis (i.e. more than 0° and 3.00 ° or less), even though made from distinct single crystals.  The single crystal with the plane direction of the crystal plane of the surface 2 is any of (111), (110), and (100).  Even though the `774 publication is silent about the interval between dislocation concentration regions, claim 9 of the `774 publication discloses the FWHM of the XRD rocking curve is 300 seconds or less over the entire surface, which is in line with the present application at paragraphs [43-44]. Moreover, according to paragraphs [43-44, 60-61] and figure 2 of the present specification, the FWHM correlates with the interval between the dislocation concentration regions. Thus, it is considered to be implicitly disclosed in the `774 publication, that the Interval between dislocation concentration regions is also from 10 to 4000 nm as inherited properties of the diamond single crystal of the `774 publication.  Therefore, the `774 publication indeed anticipates and/or renders obvious Applicant’s claim 1.    The rejection is maintained.
Drawings
The Drawings are objected to under 37 CFR 1.83(b) because FIG. 1 does not show clear boundary (i.e. clear enough) of diamond crystal with dislocation concentration regions.  FIG. 2 does not label the units of FWHM (i.e. second) and the interval between each of the dislocation concentration regions (i.e. nm). Supplemental sheets are required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Applicant’s claim 1 is drawn to a diamond crystal in a bulk form comprising dislocation concentration regions, wherein an interval between each of the dislocation concentration regions is from 10 nm to 4000 nm, and a standard deviation of FWHMs is from 10 seconds to 80 seconds; the dislocation concentration regions refer to a region of high dislocation concentration that extends toward the inside of the diamond crystal and is elongated along the thickness of the diamond crystal (in a growth direction of the diamond crystal); the interval between each of the dislocation concentration regions is measured by observation with TEM: a crystal orientation of a crystal main face at a surface of the diamond crystal is any one of (100), (111), or (110); an external shape of the diamond crystal in a surface direction is a rectangle or a circle, and in a case where the external shape is a rectangle, the rectangle has a side length of 8.0 mm to about 203.2 mm, and in a case where the external shape is a circle, the circle has a diameter of 8.0 mm to about 203.2 mm: the thickness of the diamond crystal is 0.3 mm to 3.0 mm. 
Instant specification at paragraphs [0008-0009] discloses the state of prior art related to the claimed invention drawn to highly oriented diamond thin film disclosed by JP3549227B (“the `227 publication”).   Specifically, the `227 publication teaches a diamond thin film formed by vapor phase synthesis on a (100) Si substrate, wherein at least 95% of the surface area of the thin film is composed of (100) crystal planes of diamond, and adjacent (100) crystal planes Of the Euler angles {α, β, γ} representing the crystal plane orientations, | Δα | ≦ 1 °, | Δβ | ≦ 1 °, and | Δγ | ≦ 1 ° simultaneously.   The diamond crystal described in the `227 publication still contained the grain boundaries.  Therefore, even in a case where the large area of the diamond crystal is achieved, as long as the diamond crystal has the grain boundaries, the area usable as a semiconductor is limited to the area in which a grain boundary is absent. Therefore, elimination of the grain boundaries is necessary to increase the area for semiconductor applications.   However, a method of elimination of the grain boundaries has not been disclosed by the prior art.  On the other hand, instantly claimed diamond crystal has no grain boundaries, see [0020] of instant specification.  In order to solve the technical problem, Applicant discloses and claims a diamond crystal in a bulk form comprising dislocation concentration regions, wherein an interval between each of the dislocation concentration regions is from 10 nm to 4000 nm described with reference to FIGs 1-2.  However, no indication in Applicant’s specification appears to be found for the sample (i.e. claimed diamond crystal) preparation, like the size of the analyzed crystal or the sampling size, let alone where and how the sample is cut from the diamond crystal. Also, no details of the TEM measurement method, like for instance under which angle of the electron beam the sample is observed was found. Dislocations may or not be visible in the obtained image depending on the angle of the projection and depending on the crystallographic orientation of the observed diamond crystal. Moreover, the cutting of the sample itself might introduce dislocations. Also, it is not specified, how the concentration regions can be distinguished from the other regions of the crystal.  It is not defined, whether the diamond crystal is in the regions that are not the concentration regions, free of dislocations or has a lower dislocation concentration and if so, how large the difference between a concentration region and a non-concentration region must be. Also the size of the regions and the crystalline directions in which the expand is not defined. Further, no indication is given, what kind of dislocations are present, like for instance screw or edge dislocations. 
Moreover, according to the description, the inventive example and the comparative example are both produced in exactly the same manner. The sole difference is, that depending on the observed TEM image, the sample is selected as “inventive” or “comparative” example. The successful performance of the invention therefore merely appears to depend on chance and the success in obtaining these results is achieved in a totally unreliable way. Therefore, the specification fails to comply with the written description requirement.  
As stated in the Fed. Cir. Court decision regarding written description requirement, the hallmark of written description is disclosure. Thus, “possession as shown in the disclosure” is a more complete formulation. Yet whatever the specific articulation, the test requires an objective inquiry into the four corners of the specification from the perspective of a person of ordinary skill in the art. Based on that inquiry, the specification must describe an invention understandable to that skilled artisan and show that the inventor actually invented the invention claimed.” Ariad Pharmaceuticals Inc. v. Eli Lilly &Co. (C.A.F.C.), 1172, 94 USPQ2d 1161, 598 F3d 1336 (2010).   
	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Specifically, claim 1 contains the phrase “a diamond crystal in bulk form” is interpreted in light of paragraphs [0028 and 0025] of the specification.  According to present paragraph [0028], the crystal in a bulk form refers to an independently existing crystal that has a plurality of dislocation concentration regions, wherein the interval between each of the dislocation concentration regions is from 10 nm to 4000 nm, does not contain a binder at the dislocation concentration regions.  The dislocation concentration regions refer to a region of high dislocation concentration that extends toward the inside of the diamond crystal and is elongated along the thickness of the diamond crystal (in a growth direction of the diamond crystal); the interval between each of the dislocation concentration regions is measured by observation with TEM: a crystal orientation of a crystal main face at a surface of the diamond crystal is any one of (100), (111), or (110).  However, the specification does not describe the definition of “high dislocation concentration” because “high” is a relative term.  In addition, FIG. 1 of the specification does not clearly demonstrate the “high dislocation concentration”.  Furthermore, the interval between each of the dislocation concentration regions measured by observation with TEM disclosed in FIG. 2 is through diamond (400) XRC FWHM, wherein FWHM refers to a FWHM value of diffraction peak from a (400) plane of diamond in the measurement of an X-ray rocking curve (XRC).   A (400) plane of diamond is different from the instantly claimed diamond crystal having crystal main face at a surface of the diamond crystal is any one of (100), (111), or (110).  Since the term “dislocation concentration regions” used to define to “a diamond crystal in bulk form” is vague and unclear, neither the claims nor the specification defines the criteria used in TEM to define what is “dislocation concentration regions”, and what is not the “dislocation concentration regions.

Claim Rejections - 35 USC § 102/103(a)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. US2018/0190774 (“the `774 publication”) to Aida et al. initially published in WO2017/022647 on Feb. 9, 2017.

The `774 publication discloses a diamond substrate made of made of diamond single crystal and a method for producing such a substrate, see claims 1-17.  The single crystal with the plane direction of the crystal plane of the surface 2 is any of (111), (110), and (100), see [0068].  The surface 2 is processed mainly to obtain flat substrate shape and the back surface is processed mainly to obtain desirable thickness, see [0067].  Claim 8 of the `774 publication discloses a shape of the diamond substrate in a plane direction is a square shape, a circular shape, or a circular shape with an orientation flat surface, and a length of a diagonal line is 10 mm or more in case of square shape and a diameter is 0.4 inches or more in case of circular shape.  Even though the `774 publication is silent about the interval between dislocation concentration regions, claim 9 of the `774 publication discloses the FWHM of the XRD rocking curve is 300 seconds or less over the entire surface, which is in line with the present application at paragraphs 43-44. Moreover, according to paragraphs 43-44, 60-61 and figure 2 of the present specification, the FWHM correlates with the interval between the dislocation concentration regions. Thus, it is considered to be implicitly disclosed in the `774 publication, that the Interval between dislocation concentration regions is also from 10 to 4000 nm as inherited properties of the diamond single crystal of the `774 publication.  Therefore, the `774 publication anticipates instant claim 1.

Alternatively, claim 1 is subject to the following 103(a) rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over the `774 publication.  

Determination of the scope and content of the prior art (MPEP §2141.01)
The `774 publication discloses a diamond substrate made of made of diamond single crystal and a method for producing such a substrate, see claims 1-17.  The single crystal with the plane direction of the crystal plane of the surface 2 is any of (111), (110), and (100), see [0068].  The surface 2 is processed mainly to obtain flat substrate shape and the back surface is processed mainly to obtain desirable thickness, see [0067].  Claim 8 of the `774 publication discloses a shape of the diamond substrate in a plane direction is a square shape, a circular shape, or a circular shape with an orientation flat surface, and a length of a diagonal line is 10 mm or more in case of square shape and a diameter is 0.4 inches or more in case of circular shape. 
The `774 publication discloses a diamond substrate made of made of diamond single crystal and a method for producing such a substrate, see claims 1-17.  The single crystal with the plane direction of the crystal plane of the surface 2 is any of (111), (110), and (100), see [0068].  The surface 2 is processed mainly to obtain flat substrate shape and the back surface is processed mainly to obtain desirable thickness, see [0067].  Claim 8 of the `774 publication discloses a shape of the diamond substrate in a plane direction is a square shape, a circular shape, or a circular shape with an orientation flat surface, and a length of a diagonal line is 10 mm or more in case of square shape and a diameter is 0.4 inches or more in case of circular shape.  Even though the `774 publication is silent about the interval between dislocation concentration regions, claim 9 of the `774 publication discloses the FWHM of the XRD rocking curve is 300 seconds or less over the entire surface, which is in line with the present application at paragraphs 43-44. Moreover, according to paragraphs 43-44, 60-61 and figure 2 of the present specification, the FWHM correlates with the interval between the dislocation concentration regions. Thus, it is considered to be implicitly disclosed in the `774 publication, that the Interval between dislocation concentration regions is also from 10 to 4000 nm as inherited properties of the diamond single crystal of the `774 publication.  Therefore, the `774 publication anticipates instant claim 1.

Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
The difference between the instant claim 1 and the `774 publication is that the prior art is silent about the interval between dislocation concentration regions.

Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)

However, the instantly claimed diamond crystal would have been obvious over the `774 publication because claim 9 of the `774 publication discloses the FWHM of the XRD rocking curve is 300 seconds or less over the entire surface, which is in line with the present application at paragraphs 43-44. Moreover, according to paragraphs 43-44, 60-61 and figure 2 of the present specification, the FWHM correlates with the interval between the dislocation concentration regions. Thus, it is considered to be implicitly disclosed in the `774 publication, that the Interval between dislocation concentration regions is also from 10 to 4000 nm.   
In addition, since no indication in Applicant’s specification appears to be found for the sample (i.e. claimed diamond crystal) preparation, like the size of the analyzed crystal or the sampling size, let alone where and how the sample is cut from the diamond crystal, and no details of the TEM measurement method, like for instance under which angle of the electron beam the sample is observed was found, it would have been quite difficult to specifically address the difference of the interval between dislocation concentration regions in the prior art and the instant claims. In determining the differences between the prior art and the claims, the question under 35 U.S.C. 103 is not whether the differences themselves would have been obvious, but whether the claimed invention as a whole would have been obvious.  Stratoflex, Inc. v. Aeroquip Corp., 713 F.2d 1530, 218 USPQ 871 (Fed. Cir. 1983); Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983). The prior art as a whole would have rendered claim 1 obvious. 



Conclusions
Claim 1 is rejected.
The Drawings are objected to.


Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

/YONG L CHU/Primary Examiner, Art Unit 1731